                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                    March 27, 2019
                          UNITED STATES DISTRICT COURT
                                                                                  David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                              GALVESTON DIVISION

KENNETH TAYLOR,                               §
TDCJ # 00828757,                              §
                                              §
          Plaintiff,                          §
VS.                                           §   CIVIL ACTION NO. 3:17-CV-358
                                              §
BRYAN COLLIER, et al,                         §
                                              §
          Defendants.

                        MEMORANDUM OPINION AND ORDER

         Plaintiff Kenneth Taylor, an inmate in the Texas Department of Criminal Justice–

Correctional Institutions Division (“TDCJ”), brings this lawsuit pro se complaining of

excessive heat at the Terrell Unit. Plaintiff filed a motion for summary judgment (Dkt.

17) with several supporting documents (Dkt. 18, Dkt. 19, Dkt. 20). Defendants filed a

response and cross-motion for summary judgment (Dkt. 29), and Plaintiff filed a reply

(Dkt. 34). The motions are ripe for decision.1 After reviewing the pleadings and briefing,

the applicable law, and all matters of record, the Court concludes that Plaintiff’s motion

for summary judgment should be DENIED, that Defendants’ motion for summary

judgment should be GRANTED, and that all of Plaintiff’s claims in this lawsuit should

be DISMISSED for the reasons that follow.




1
       The Court previously denied emergency injunctive relief on Plaintiff’s claim regarding
excessive heat (Dkt. 36) and now has completed a thorough review of the record.


1 / 19
I.       BACKGROUND

         Taylor alleges that he has a cardiovascular condition that places him at risk of

stroke and that extreme heat conditions at TDCJ’s Terrell Unit jeopardize his health

during the summer months (Dkt. 1, at 4; Dkt. 17, at 1).2 He brings an Eighth Amendment

claim against three Defendants:         Bryan Collier, Executive Director of the Texas

Department of Criminal Justice; Jacqueline Jones, warden of the Terrell Unit; and Eric

Miller, an assistant warden at the Terrell Unit. He sues all three Defendants in their

official capacities only (Dkt. 34, at 7).

         Taylor seeks injunctive and declarative relief, not only for himself, but on behalf

of a “large number” of “sick and elderly” inmates at the Terrell Unit and at other

unidentified “medical related” TDCJ facilities (Dkt. 1, at 4; Dkt. 20, at 1).3 He requests

broad relief, in particular, an order requiring the Terrell Unit and “and other medical

related facilities” to maintain an indoor temperature of “65⁰ –85⁰ year round” and to

obtain infrastructure to “support this [temperature-control] system on emergency power”

(Dkt. 1, at 4; see Dkt. 20, at 2).4

         Defendants have made several disclosures to Plaintiff over the course of this

lawsuit, and have disclosed documents including Plaintiff’s medical records from TDCJ


2
        Throughout this Memorandum, the Court’s citations to specific pages in the record refer
to the pagination of docket entries on the Court’s electronic case filing (“ECF”) system.
3
       Plaintiff previously moved for certification of a class of “heat restricted” inmates (Dkt.
13), which the Court denied (Dkt. 36).
4
       Taylor claims that the Terrell Unit has “frequent power outages ranging from hours to
days” during which the inmates have no ventilation. See Dkt. 1, at 4-5 (“during [Hurricane]
Harvey we went without power for over 24 h[ours] while waiting to be moved to other units”).


2 / 19
and the University of Texas Medical Branch (“UTMB”) from 2016–2018; Plaintiff’s

classification and housing records; records of Plaintiff’s I-60 communications with prison

officials; Plaintiff’s administrative grievance records; TDCJ’s policies for extreme

temperatures, inclement weather, heat stress, and health complaints; and the Terrell

Unit’s heat mitigation efforts for 2017 and 2018 (Dkt. 14; Dkt. 21; Dkt. 27).

         A.    Plaintiff’s Medical Condition

         Taylor does not identify his medical diagnosis. In his briefing and declaration, he

states without elaboration that he has a cardiovascular condition that affects “the blood

flow to the brain” and that the heat plays a “major” role in his health (Dkt. 19, at 1; see

Dkt. 34, at 3; Dkt. 34-1, at 2). He submits a partial, re-typed reproduction of an article

from a Harvard Medical School blog stating that “hazy, hot, humid days can be

downright dangerous” for “people with cardiovascular trouble” (Dkt. 34-1, at 23-24; see

Patrick J. Skerrett, Heat is hard on the heart; simple precautions can ease the strain,

HARVARD HEALTH PUBLISHING (July 22, 2011, 2:48 PM, updated Nov. 28, 2017, 12:01

PM), https://www.health.harvard.edu/blog/heat-is-hard-on-the-heart-simple-precautions-

can-ease-the-strain-201107223180). Taylor states that when he gets overheated, he is

prone to a transient ischemic attack (“TIA”), or “mini-stroke,” and that his risk of a “full-

on” stroke is increased (Dkt. 34, at 3).

         The record contains general support for Taylor’s claims that he has a

cardiovascular condition and a history of strokes. Taylor was hospitalized in August

2018, while this lawsuit was pending, and is taking some medications used to treat a

cardiovascular condition (Dkt. 46). A partial medical record from October 2018 supplied


3 / 19
by Plaintiff indicates that Plaintiff previously had a TIA, a stent placement, and a

“breakthrough seizure” (Dkt. 42, at 7).

          Plaintiff does not claim to have experienced any symptoms as a result of the heat,

such as dizziness or shortness of breath.        He also does not allege that he takes

medications that increase his heat sensitivity.      Although he states that he has had

“increased TIAs” at the Terrell Unit (Dkt. 34, at 5, 7), he does not provide any dates or

other details about any TIA or other medical episode, and provides no information

supporting his allegation that the episodes were caused by the heat. He does not allege

that his medical episode leading to hospitalization and treatment in August 2018 was

heat-related.5

         Plaintiff alleges that he informed Defendants through administrative grievances

and I-60 communications that the heat impacted his health. The record contains two

administrative grievances filed by Plaintiff which complained in general about the heat at

the Terrell Unit. However, neither of these grievances raised any issue about Plaintiff’s

medical condition and did not allege that the heat affected his health.6      As for his I-60

forms, the record contains no communications from Taylor regarding the effects of heat

on his health. Although Plaintiff appears to allege that he submitted additional I-60



5
        Although Plaintiff alleges briefly that the heat contributed to his need for emergency
medical care in June 2014 when he was incarcerated at the Polunsky Unit (Dkt. 34, at 12), this
allegation is irrelevant to his claims in this suit regarding the Terrell Unit.
6
       See Dkt. 1-1, at 1-4 (Grievance No. 2017174288) (complaining generally that the Terrell
Unit was “out of compliance” with a class action lawsuit ordering heat mitigation relief at
another TDCJ unit); Dkt. 53 (Grievance No. 2018011565) (complaining that the Terrell Unit’s
emergency power infrastructure was inadequate).


4 / 19
communications complaining about the heat that officials never answered, 7 he has not

directed the Court’s attention to any relevant I-60 forms and does not describe any

specific requests he made in those communications.8

         B.     Plaintiff’s Housing Assignment

         Taylor claims that he moved from the Pack Unit to the Terrell Unit in early 2017

because a “medical specialist” requested, due to his risk of stroke, that he be housed

closer to Hospital Galveston (Dkt. 19, at 1; see Dkt. 1, at 4; Dkt. 34, at 3). He alleges that

he made his cardiovascular condition and heat sensitivity “fully known” to Defendants

when he arrived at the Terrell Unit in 2017, and that he told the classification committee

that the heat affected his medical condition and increased his stroke risk (Dkt. 34, at 3).

         Taylor’s TDCJ health summary classification record, referred to as an “HSM-18”

form, reflects no heat-related housing restriction in 2017 or later, although he was

designated for ground floor and lower bunk (Dkt. 29-11, at 5; see id. at 2-4 (subsequent

HSM-18 forms)). Defendants have presented an affidavit from the Terrell Unit’s chief of

classification, which explains that TDCJ relies on medical providers at UTMB to enter

relevant health information on the HSM-18 form, and that the form “is binding on all

classification and correctional staff” (Dkt. 47, at 3).9 TDCJ personnel use the HSM-18 to

make housing and work assignments (id.). Although Taylor presents evidence of a “no


7
       See Dkt. 34, at 2, 4; Dkt. 34-1, at 3 (stating in declaration that she sent an I-60 informing
the warden that he “had issues with the heat”).
8
         As stated above, Defendants’ disclosures to Plaintiff included his I-60 records (Dkt. 21).
9
       Defendants, as TDCJ officials, lack access to Plaintiff’s medical records for privacy
reasons (id.; Dkt. 46-2, at 4).


5 / 19
temperature extremes” restriction on his work assignments (Dkt. 29-11, at 2-3),10 the

work restriction is not relevant to his claim that he had a heat-related housing restriction

(see Dkt 47, at 3).

         In October 2018, after Plaintiff was hospitalized for a cardiovascular condition,

one of Plaintiff’s medical providers made a notation in his record that Plaintiff needed to

be housed close to the pill window. See Dkt. 42, at 7 (memorandum dated October 11,

2018 states that Taylor “had a breakthrough seizure” and “NEEDS TO BE AS CLOSE

TO PILL WINDOW AS POSSIBLE” to increase compliance with medication regime).

There is no indication in the record that this recommendation was related to heat

exposure. Taylor has not alleged that any medical provider required or recommended

any restrictions on his housing assignment to avoid exposure to summer heat at the

Terrell Unit.

         C.     Litigation regarding TDCJ’s Pack Unit

         Taylor argues that he is entitled to relief on his claims because the Terrell Unit has

a similar design to TDCJ’s Pack Unit, which was the subject of a separate lawsuit in Cole

v. Collier, Civil Action No. 4:14-cv-1698 (S. D. Tex.) (Ellison, J.). In Cole, the court

certified a class of inmates at the Pack Unit in addition to two subclasses of medical need

inmates and disabled inmates. Plaintiff refers the Court to Judge Ellison’s 2017 opinion,

10
         This work restriction was put in place in October 2017, apparently after Taylor requested
that his medical unassignment be terminated so that he could work in the Terrell Unit’s cannery
See Dkt. 29-10, at 4 (I-60 form from Taylor in September 2017 states “I want my unas[s]ign
medical restriction ‘removed’ . . . I would like to sign a refusal for my unas[s]ign medical
restriction . . . so I can return to my job in the cannery”) (emphasis original); Dkt. 29-10, at 3
(form signed by Taylor on October 6, 2017, refuses his “medically unassigned” designation for
work assignments).


6 / 19
which granted limited injunctive relief, carefully tailored to each class of inmates, based

on evidence from a nine-day evidentiary hearing. Memorandum and Opinion Setting Out

Findings of Fact and Conclusions of Law, dated July 19, 2017 (Dkt. 737 in Cole); see

Cole v. Collier, 2018 WL 2766028 (S.D. Tex. June 8, 2018) (approving class action

settlement agreement regarding heat mitigation measures).

         Plaintiff asserts that the Cole litigation mandates relief for the Terrell Unit because

the two units “have almost identical floor plans and house the same type of medical

inmates” (Dkt. 25, at 2).11 Taylor also claims that TDCJ “already made an admission of

guilt in relation to the heat related problems [at the Terrell Unit] when they settled” the

Cole litigation (Dkt. 34, at 3). Defendants have presented evidence that, during the

pendency of the Cole litigation in 2017 and 2018, additional heat mitigation measures

were implemented at the Terrell Unit, including air-conditioned respite areas, ice water,

personal fans, cool-down showers, and wellness checks (Dkt. 29, at 13-16; Dkt. 29-1

(Terrell Unit heat mitigation measures for 2017 and 2018). Plaintiff claims that these

heat mitigation measures are often ineffective or unavailable because, for example, water

coolers are not refilled, cool-down showers are hot, and respite areas are not actually air

conditioned (Dkt. 34, at 10-15).




11
       Plaintiff acknowledges that some issues he raises were not litigated in Cole. See Dkt. 20,
at 2 (“This power issue may not have been litigated on the Pack case. But it should be a very
rel[evant] issue when we are talking about sick people”).


7 / 19
II.      STANDARDS OF REVIEW

         A.     The PLRA and Pro Se Pleadings

         Because the plaintiff is an inmate proceeding in forma pauperis, the Court is

required by the Prison Litigation Reform Act (“PLRA”) to scrutinize the claims and

dismiss the complaint at any time, in whole or in part, if it determines that the complaint

“is frivolous, malicious, or fails to state a claim upon which relief may be granted,” or

“seeks monetary relief from a defendant who is immune from such relief.” 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B); see also 42 U.S.C. § 1997e(c) (providing that the court

“shall on its own motion or on the motion of a party dismiss an action” if it is satisfied

that the complaint is “frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant who is immune from such relief”). A

claim is frivolous if it lacks any arguable basis in law or fact. Samford v. Dretke, 562

F.3d 674, 678 (5th Cir. 2009). “A complaint lacks an arguable basis in law if it is based

on an indisputably meritless legal theory. . . . A complaint lacks an arguable basis in fact

if, after providing the plaintiff the opportunity to present additional facts when necessary,

the facts alleged are clearly baseless.” Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir.

2013) (internal quotation marks and citation omitted).

         In reviewing the pleadings, the Court is mindful of the fact that Plaintiff proceeds

pro se. Complaints filed by pro se litigants are entitled to a liberal construction and,

“however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (internal

quotation marks and citation omitted). Even under this lenient standard a pro se plaintiff


8 / 19
must allege more than “’labels and conclusions’ or a ‘formulaic recitation of the elements

of a cause of action.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice.” Id. (citation

omitted).

         B.    Summary Judgment—Rule 56

         Rule 56 of the Federal Rules of Civil Procedure mandates the entry of summary

judgment “if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a); see

Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Curtis v. Anthony, 710 F.3d 587,

594 (5th Cir. 2013).        Once the movant presents a properly supported motion

for summary judgment, the burden shifts to the nonmovant to show with significant

probative evidence the existence of a genuine issue of material fact. Hamilton v. Segue

Software Inc., 232 F.3d 473, 477 (5th Cir. 2000). “A fact is ‘material’ if its resolution in

favor of one party might affect the outcome of the lawsuit under governing law.” Id. “An

issue is ‘genuine’ if the evidence is sufficient for a reasonable jury to return a verdict for

the nonmoving party.” Id.

         In deciding a summary judgment motion, the reviewing court must “construe all

facts and inferences in the light most favorable to the nonmoving party.” Dillon v.

Rogers, 596 F.3d 260, 266 (5th Cir. 2010) (internal citation and quotation marks

omitted).     However, the non-movant cannot avoid summary judgment simply by

presenting “conclusional allegations and denials, speculation, improbable inferences,


9 / 19
unsubstantiated assertions, and legalistic argumentation.” Jones v. Lowndes Cnty., 678

F.3d 344, 348 (5th Cir. 2012) (internal citation, alteration and quotation marks omitted);

see Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc). Likewise,

Rule 56 does not impose upon the Court a duty to sift through the record in search of

evidence to support a party’s opposition to summary judgment. Evidence not referred to

in the response to the motion for summary judgment is not properly before the Court,

even if it exists in the summary judgment record. Malacara v. Garber, 353 F.3d 393,

405 (5th Cir. 2003).

          Although Plaintiff is proceeding pro se, “the notice afforded by the Rules of Civil

Procedure and the local rules” is considered “sufficient” to advise a pro se party of his

burden in opposing a summary judgment motion. Martin v. Harrison County Jail, 975

F.2d 192, 193 (5th Cir. 1992). Even a pro se plaintiff must specifically refer to evidence

in the summary judgment record in order to place that evidence properly before the court.

Outley v. Luke & Assocs., Inc., 840 F.3d 212, 217 & n.9 (5th Cir. 2016); E.E.O.C. v.

Simbaki, Ltd., 767 F.3d 475, 484 (5th Cir. 2014) (“Despite our general willingness to

construe pro se filings liberally, we still require pro se parties to fundamentally abide by

the rules that govern the federal courts. Pro se litigants must properly . . . present

summary judgment evidence”) (internal citation and quotation marks omitted).




10 / 19
III.      ANALYSIS

          Section 1983, 42 U.S.C. § 1983, provides a vehicle for a claim against a person

“acting under color of state law,” such as a state prison official, for a constitutional

violation. See Pratt v. Harris Cty., Tex., 822 F.3d 174, 180 (5th Cir. 2016); Townsend v.

Moya, 291 F.3d 859, 861 (5th Cir. 2002). Plaintiff alleges that excessive heat at the

Terrell Unit poses an excessive risk to his health or safety in violation of the Eighth

Amendment. He seeks a court order requiring air conditioning for the entire Terrell Unit,

and other unnamed TDCJ facilities, so as to maintain temperatures between 65⁰ and 85⁰

year-round (Dkt. 1, at 4).

          Defendants move for summary judgment arguing that Plaintiff lacks standing and

his Eighth Amendment claim lacks merit.

          A.    Standing

          Defendants argue that Plaintiff lacks standing to bring this lawsuit because he has

not alleged or presented evidence of an injury in fact. The “irreducible constitutional

minimum of standing” under Article III requires a showing of an “injury in fact,” a causal

connection between the injury and the alleged conduct, and a likelihood that the injury

will be redressed by a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992); Morgan v. Huntington Ingalls, Inc., 879 F.3d 602, 606 (5th Cir. 2018).




11 / 19
          The “injury in fact” must be “concrete and particularized” and must also be

“actual or imminent” rather than “conjectural or hypothetical.” Lujan, 504 U.S. at 560

(internal citations and quotation marks omitted). The party invoking federal jurisdiction

bears the burden to establish standing.      Id. at 561.   Because “Article III standing

implicates the federal judiciary’s power to adjudicate disputes,” it “can be neither waived

nor assumed.” Morgan, 879 F.3d at 606 (internal citation and quotation marks omitted);

see In re Deepwater Horizon, 857 F.3d 246, 253 n. 34 (5th Cir. 2017) (standing cannot be

inferred, but rather must “affirmatively appear in the record” (internal citation and

quotation marks omitted)).

          In the case at bar, Taylor has not alleged that he has suffered any symptoms

because of the heat at the Terrell Unit. He has not alleged he takes medications that

increase his heat sensitivity, nor provided facts about any specific medical episode that

allegedly was heat-related. Therefore, he has failed to demonstrate any actual, concrete

“injury in fact” that was caused by the heat conditions at the Terrell Unit, and has not met

his burden to establish standing.      See Morgan, 879 F.3d at 606 (holding that a

“speculative” complaint regarding possible future harm was “too conjectural to constitute

an injury in fact”). Defendants are entitled to summary judgment on this ground.

          B.    Eighth Amendment Claim

          For essentially the same reasons, Plaintiff’s claim fails on Eighth Amendment

grounds. The Court addresses this issue, which has been fully briefed by the parties, as

an alternative ground for summary judgment.




12 / 19
                1.     Legal Standards

          The Eighth Amendment protects prison inmates against unconstitutional

conditions of confinement. Hinojosa v. Livingston, 807 F.3d 657, 665 (5th Cir. 2015).

To state an Eighth Amendment claim, Taylor must allege a “substantial risk of serious

harm,” as well as “deliberate indifference” by Defendants:

          To plead an Eighth Amendment violation based on the conditions of an
          inmate’s confinement, a plaintiff must allege conditions that pose a
          substantial risk of serious harm. The plaintiff must also allege that the
          defendant prison officials were deliberately indifferent to the inmate’s
          health or safety. . . . [A] prison official acts with deliberate indifference
          when he knows of and disregards an excessive risk to inmate health or
          safety; the official must both be aware of facts from which the inference
          could be drawn that a substantial risk of serious harm exists, and he must
          also draw the inference.

Id. (internal quotation marks, citations, and alteration omitted) (quoting Farmer v.

Brennan, 511 U.S. 825 (1994)); see Hernandez v. Velasquez, 522 F.3d 556, 560 (5th Cir.

2008). Deliberate indifference is an “extremely high standard.” Domino v. Tex. Dep’t of

Crim. Justice, 239 F.3d 752, 756 (5th Cir. 2001). It requires “more than an allegation of

mere negligence, but less than an allegation of purpose or knowledge.” Hinojosa, 807

F.3d at 665. See Easter v. Powell, 467 F.3d 459, 464 (5th Cir. 2006); Domino, 239 F.3d

at 756. In addition to showing that the defendants were aware of a substantial risk of

serious harm, a plaintiff also must show that defendants disregarded the risk “by failing

to take reasonable measures to abate it.” Hernandez, 522 F.3d at 561.

          The Eighth Amendment “‘guarantees inmates a right to be free from exposure to

extremely dangerous temperatures without adequate remedial measures.’”               Yates v.

Collier, 868 F.3d 354, 360 (5th Cir. 2017) (quoting Hinojosa, 807 F.3d at 669); see Gates


13 / 19
v. Cook, 376 F.3d 323 (5th Cir. 2004). “[M]erely uncomfortable heat in a prisoner’s cell

does not reflect a basic human need that the prison has failed to meet.” Ball v. LeBlanc,

792 F.3d 584, 592 (5th Cir. 2015) (“Ball I”) (internal citation and quotation marks

omitted). Rather, extreme heat in prison cells amounts to a constitutional violation when

it poses “an unreasonable risk of serious damage to a prisoner’s health” and prison

officials act with deliberate indifference to the risk. Ball I, 792 F.3d at 592. The Fifth

Circuit “generally has eschewed setting maximum temperatures for prisons” as relief for

Eighth Amendment violations but, in appropriate cases, has affirmed heat mitigation

measures such as ice, fans, and showers. See Ball v. LeBlanc, 881 F.3d 346, 352 n. 10

(5th Cir. 2018) (“Ball II”) (collecting cases). Although air conditioning in prison cells is

not “necessarily an impermissible remedy,” Yates, 868 F.3d at 370, the PLRA mandates

narrow relief. See Ball I, 792 F.3d at 598-99 (relief under the PLRA must be “‘narrowly

drawn’” and “‘shall extend no further than necessary to correct the violation of the

Federal right of a particular plaintiff or plaintiffs,’” quoting 18 U.S.C. §3626(a)(1)(A)).

Therefore, an injunctive remedy requiring air-conditioning is inappropriate unless “other

acceptable and less-intrusive remedies” have been tried and found unsuccessful. Yates,

868 F.3d at 370; see Ball II, 881 F.3d at 349 n.2; id. at 357 n.2 (Higginson, J.,

concurring).

                2.     Harm

          On this record, Taylor has not demonstrated a fact question as to a “substantial

risk of serious harm” to his health resulting from the heat at the Terrell Unit. As a

preliminary matter, Taylor has not provided facts or made allegations about the actual


14 / 19
indoor temperatures at the Terrell Unit, which was part of the record in cases granting

relief. See, e.g., Ball I, 792 F.3d at 590 (citing evidence that the heat index on one prison

tier had exceeded 107⁰ ); Blackmon v. Garza, 484 F. App’x 866, 870-71 (5th Cir. 2012)

(citing evidence of heat indexes in dangerous ranges over a 2.5-month period). Rather,

he urges the Court to rely on findings made by the Cole court regarding indoor

temperatures (Dkt. 34, at 9 (citing newspaper coverage of Cole litigation)). By Plaintiff’s

description, and according to the newspaper article he has presented in re-typed form

(Dkt. 34-1, at 26-27), the temperature findings in Cole pertained only to the Pack Unit

and concerned temperatures as early as 2014.

          Moreover, as noted above regarding standing, Taylor has not directed the Court’s

attention to any medical records or other evidence indicating that his medical condition

has been affected by the heat at the Terrell Unit. Taylor has not alleged that he has

suffered any symptoms because of the heat at the Terrell Unit. Cf. Ball I, 792 F.3d at 590

(inmates who had conditions such as hypertension and diabetes, and took medications for

those conditions, reported dizziness, headaches, and cramps); Gates, 376 F.3d at 339

(referring to expert testimony about “many [inmate] complaints of symptoms commonly

recognized to be related to heat-related illness and that those conditions had simply gone

undiagnosed”); Blackmon, 484 F. App’x at 872 (plaintiff testified that the heat in his

prison dorm caused headaches, dizziness, lightheadedness, nausea, blurred vision,

shortness of breath, and aggravation of his high blood pressure). He has not alleged that

any specific medical episode (including his recent hospitalization in August 2018) was

heat-related, nor that he takes medications that increase his sensitivity to heat. Even


15 / 19
assuming the truth of Taylor’s general assertion that cardiovascular patients are

vulnerable to heat exposure, this showing is insufficient to demonstrate a substantial risk

of serious harm to Taylor. Simply put, Taylor’s conclusory allegation that the heat

affects his health is insufficient to defeat summary judgment on his Eighth Amendment

claims.12

          To the extent Plaintiff claims that he has demonstrated a genuine issue of material

fact as to “substantial risk of serious harm” based solely on the Cole litigation and

settlement, his claim fails. The Court in Cole fashioned injunctive relief that was based

on an extensive factual record and was specifically tailored to conditions at the Pack Unit

and the inmates’ medical conditions. Plaintiff’s arguments that the Pack and Terrell

Units have “almost identical” floor plans and types of inmates (Dkt. 25, at 2) is

insufficient to demonstrate a genuine issue of material fact as to a substantial risk to

Taylor’s health.      Moreover, Defendants have presented evidence that heat mitigation

measures were implemented at the Terrell Unit in 2017 and 2018, during the pendency of

the Cole litigation. This evidence rebuts Taylor’s assumption that current conditions at

the Terrell Unit are “almost identical” to previous conditions at the Pack Unit that

warranted judicial relief.13



12
       See Outley, 840 F.3d at 217 & n.9 (a pro se plaintiff must specifically refer to evidence in
the summary judgment record); Jones, 678 F.3d at 348 (non-movant cannot avoid summary
judgment with “conclusional allegations” or “unsubstantiated assertions”).
13
        Plaintiff disputes Defendants’ evidence regarding the Terrell Unit’s heat mitigation
measures and their effectiveness. The Court need not address this factual dispute because, as
stated above, Plaintiff has not adequately shown that he was injured by the heat at the Terrell
Unit, whether or not the heat mitigation measures are effective. The Court here notes the recent

16 / 19
          On this record, Taylor has failed to demonstrate a genuine issue of material fact

that TDCJ officials are subjecting him to an “unreasonable risk of serious damage” to his

health based on his housing assignment at the Terrell Unit. See Ball I, 792 F.3d at 592.

Additionally, the Court notes that Taylor has failed to show that his request for relief,

specifically, his request that the Court order air-conditioning for the entire Terrell Unit is

“narrowly drawn” as required by the PLRA. See 18 U.S.C. § 3626(a)(1)(A); Ball I, 792

F.3d at 598-99.

                3.     Deliberate Indifference

          Plaintiff also has failed to show a genuine issue of material fact that Defendants

were deliberately indifferent to a substantial risk to Plaintiff’s health. To defeat summary

judgment, Plaintiff must point to competent summary judgment evidence that Defendants

were aware of facts from which an inference could be drawn that a substantial risk of

serious harm to his health existed from high temperatures at the Terrell Unit, and actually

drew the inference, but nevertheless disregarded the risk. See Hinojosa, 807 F.3d at 665;

Hernandez, 522 F.3d at 561.

          Taylor appears to argue that Defendants are deliberately indifferent because, when

he arrived at the Terrell Unit, he informed the classification committee of his medical

condition and of the fact that he had been moved to the Terrell Unit in order to be closer

to medical facilities (Dkt. 34, at 4-7). However, Taylor has not alleged that any medical

professional ordered any heat-related restriction on his housing while incarcerated at the


measures at the Terrell Unit only for the limited purpose of addressing Plaintiff’s argument that
the Cole injunction for the Pack Unit should now be applied by this Court to the Terrell Unit.


17 / 19
Terrell Unit. Moreover, Defendants have presented uncontroverted evidence that they

are bound by Plaintiff’s HSM-18 forms, which reflected no heat-related housing

restriction. See Dkt. 29-11, at 2-5 (HSM-18); Dkt. 47, at 3 (Classification Chief’s

affidavit). Plaintiff has not alleged, and the record does not indicate, that his HSM-18

was somehow inaccurate or that medical personnel had ordered heat-related restrictions

on Plaintiff’s housing that were not incorporated into his HSM-18.                 Additionally,

Plaintiff’s administrative grievances did not allege that his medical condition was

affected by the heat, but rather complained about heat generally (Dkt. 1-1, at 1-4; Dkt.

53).14 Plaintiff therefore has not demonstrated a genuine issue of material fact that

Defendants acted with deliberate indifference when making his housing assignment at the

Terrell Unit.

          The Court therefore concludes in the alternative that summary judgment is

warranted for Defendants on Eighth Amendment grounds.

IV.       CONCLUSION

          Plaintiff has failed to establish constitutional standing and has not demonstrated a

genuine issue of material fact that would prevent summary judgment on his Eighth




14
       Cf. Blackmon, 484 F. App’x at 873 (inmate’s administrative grievances supported his
claim of deliberate indifference by prison officials to his medical condition because grievances
complained “about the heat, its effect on his health, and prison officials’ failure to address his
concerns”).


18 / 19
Amendment claims. The Court therefore ORDERS that Defendants’ cross-motion for

summary judgment (Dkt. 29) is GRANTED. Plaintiff’s motion for summary judgment

(Dkt. 17) is DENIED. All of Plaintiff’s claims are DISMISSED with prejudice.

          The Clerk is instructed to provide a copy of this order to the parties.

          SIGNED at Galveston, Texas, this 26th day of March, 2019.


                                                 ___________________________________
                                                 George C. Hanks Jr.
                                                 United States District Judge




19 / 19
